UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2317



THOMAS DARBY,

                                               Plaintiff - Appellant,

          versus


ORANGEBURG, City of; D ALLEN OTT,

                                              Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (CA-01-4184-22BD-5)


Submitted: January 29, 2004                 Decided:   February 4, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Darby, Appellant Pro Se. Marvin Coleman Jones, BOGOSLOW,
JONES, STEPHENS & DUFFIE, P.A., Walterboro, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Thomas Darby seeks to appeal the district court’s order

adopting   the    magistrate   judge’s   report   and   recommendation   to

dismiss his 42 U.S.C. § 1983 (2000) complaint for failing to allege

a deprivation of a federal right.        We dismiss the appeal for lack

of jurisdiction because the notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).       This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order was entered on the docket on

November 1, 2002.      The notice of appeal was filed on October 20,

2003.   Because Darby failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                DISMISSED




                                  - 2 -